Case 18-06625   Doc 33   Filed 02/26/19 Entered 02/26/19 09:27:36   Desc Main
                           Document     Page 1 of 6
Case 18-06625   Doc 33   Filed 02/26/19 Entered 02/26/19 09:27:36   Desc Main
                           Document     Page 2 of 6
Case 18-06625   Doc 33   Filed 02/26/19 Entered 02/26/19 09:27:36   Desc Main
                           Document     Page 3 of 6
Case 18-06625   Doc 33   Filed 02/26/19 Entered 02/26/19 09:27:36   Desc Main
                           Document     Page 4 of 6
Case 18-06625   Doc 33   Filed 02/26/19 Entered 02/26/19 09:27:36   Desc Main
                           Document     Page 5 of 6
Case 18-06625   Doc 33   Filed 02/26/19 Entered 02/26/19 09:27:36   Desc Main
                           Document     Page 6 of 6
